Title: To John Adams from Henry Marchant, 12 March 1792
From: Marchant, Henry
To: Adams, John



Dear Sir,
Newport March 12th. 1792—

I take the Liberty to introduce my Friend Dr. David Olyphant to Your Notice.—He is a Native of Scotland, but for many Years a Citizen and Physician of Eminence in Charlestown So. Carolina; and for some Time one of the Councill of that State.—A few Years past he married here a Connection of mine and of Your old Friend Govr. Ward,—a Miss Vernon who accompanies him,—a Lady of exceeding good Sense—and fine Accomplishments—The Dr. is a Gentleman of good Sense and a most agreable Friend, and I believe is now pursuing some Interest at the Ohio in behalf of himself and others—
I find You have appointed a Committee to let You know what You have to do, that you may depart as early as the begining of April—I am very confident now of Us, presumed Congress would rise till May or June.—The Business we recollect as recommended for Consideration is in great part unfinished. But perhaps You will never see a clear Board.—Sure I am You must wish for a Relaxation.—I wish Your Return to Boston may be by the Way of Newport.—We will endeavour to give You good Bridges or Boats:—And if common Fare,—a sincere Heart with the Hand of Friendship—And all the Return we wish is, that You will not conceive by doing this You or Yours will give Us trouble;—For I assure You we will not be at any—In all this Mrs. Marchant sincerely joins me, with sincere Respects to Mrs. Adams—
I am most respectfully Yours

Hy: Marchant